 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board's certification of the CIU) I should have granted the General Counsel'smotion to strike that portion of the answerraisingthat defense is unnecessary todecide since I would not find assistance or domination of Local 11 and the CIUon the facts in this record.Nassau & Suffolk Contractors Association,118 NLRB174.Nor would I find on,the facts herein that Kopp-Evans' employees were coercedinto joining theCIU Union.Respondent also makes the contention in substance that the handling of the variouschargeshereinby the Regional Office was unfair and prejudicial to its rights andreflected "at least on the part of certain individuals in the General Counsel's office,a hostility to legitimate, lawful conduct by labor organizations." If such be the case,this isnot the proper place to dispose of it.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activitiesof the Respondent set forth in section III,above, occurring in con-nectionwiththe operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,it is recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Alton District Independent Contractors and Associates and Kopp-Evans Con-struction Company are employers within the meaning of Section 2(2) of the Act.2.Alton-Wood River Building and Construction Trades Council, and Local No.11,Congress of Independent Unions, are labor organizations within the meaningof Section 2(5) of the Act.3.By picketing Kopp-Evans' construction projects when Kopp-Evans had law-fully recognized another labor organization and a question concerning representationcould not appropriately be raised under Section 9(c) of the Act with an object ofsuch picketing being to force or require Kopp-Evans to recognize and bargain withitas the representative of Kopp-Evans' employees, Respondent has engaged in un-fair labor practices within the meaning of Section 8(b) (7) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended order omitted from publication.]Burlington Industries,Inc., Vinton Weaving Company PlantandTextileWorkers Union of America,AFL-CIO.CasesNos.5-CA-2255 and 5-CA-2295.August 27, 1963DECISION AND ORDEROn April 10, 1963, Trial Examiner Thomas A. Ricci issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices violative of Section 8(a) (1) and (3) of the Act, and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.The TrialExaminer also found that the Respondent had not engaged in certainother unfair labor practices violative of Section 8(a) (3) and (4) of144 NLRB No. 38. BURLINGTON INDUSTRIES,INC., VINTON WEAVING CO.273the Act and recommended that the complaint with respect thereto bedismissed.Thereafter,the Respondent,the Charging Party,and theGeneral Counsel filed exceptions to the Intermediate Report and theCharging Party filed a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel[ChairmanMcCullochand Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report, the exceptions andbrief, and the entire record i in these cases,and hereby adopts the TrialExaminer's findings,conclusions,and recommendations.ORDER2The Board adopts as its Order the Recommended Order of the TrialExaminer.31The Charging Party's request for oral argument is 'hereby denied as the record, includ-ing the exceptions and brief, adequately presents the issues and positions of the parties.aThe 'Charging Party has requested the Board to issue a broader remedial order thanisusual in unfair labor practice cases of this type.For the reasons stated inBurlingtonIndustries, Inc, Vinton Weaving Company Plant,144 NLRB 245, issued this day, we donot believe that in the circumstances presented here, a remedial order broader in scopethan is actually decreed here is justified.The Charging Party has also moved that theinstant case be consolidated with theVinton Weaving Company Plantcase referred toabove so that we will have the complete record of the Respondent's unfair labor practicesand pattern of conduct before us to aid in fashioning a remedial order which will effec-tively prevent the repetition of such violationsAs we have already considered and re-jected the Charging Party's proposed remedial orders for the present, we see no need toconsolidate the separate casesThe motion is therefore denied3 The notice is hereby amended by the addition of the following note to appear immedi-ately below the signature line at the bottom of the notice:NOTE -We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the 'Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA hearing before Trial Examiner Thomas A. Ricci was held in the above-entitledproceeding at Roanoke, Virginia, on February 19, 20, and 21, 1963, on com-plaint of the General Counsel against Burlington Industries, Inc., Vinton WeavingCompany Plant, herein called the Company or the Respondent. The issues litigatedare whether the Respondent violated Sections 8(a)(1), (3), and (4) of the Act.After the close of the hearing, briefs were received from the General Counsel andthe Union.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, is engaged in the manufacture and saleof textile fabrics, and operates a plant at Vinton, Virginia.During the past 12months, a representative period, the Respondent shipped products valued at in ex-cess of $50,000 from its plant to points located outside the Commonwealth of Virginia. 274DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the same period it received raw materials and supplies valued at in excess of$50,000 at its plant in Vinton which were shipped to it directly from points outsidethe Commonwealth of Virginia.I find that the Respondent is engaged in commercewithin the meaning of the Act and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America,AFL-CIO,herein called the Union,isa labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis is the third proceeding arising from an organizational campaign carried onby the Union among the employees of the Respondent'sVinton plant during 1962.The campaign,aimed at enlisting employees into union membership and to achieveexclusivemajority representative status,was started in January, a representationpetition calling for a secret election among the employees was filed, and the electionwas held under Board auspices on August 31, 1962(Case No. 5-RC-3872).TheUnion lost-226 votes to 184-and then filed objections,charging the Respondentwith having improperly prevented a free expression of choice by its workmen.Theelection was set aside and a new one will be held after resolution of the issues raisedby the two proceedings which followedThe second case(Case No. 5-CA-2207)[144 NLRB 245 produced a complaintalleging that the Respondent,through a number of its supervisors,embarked upona course of conduct which illegally restrained and coerced the employees in their self-organizational activities,in violation of Section 8(a)(1) of the Act,and, in violationof Section 8(a)(3), discharged an employee to discourage his further activities onbehalf of the UnionA hearing on that complaint was held on October 16 and 17,1962, before Trial Examiner Robert Mullin,who, in his Intermediate Report in thecase,found that the evidence,largely testimony given by a number of employees,substantially supported the complaint;he found that an employee had in fact beendischarged because of his union activities, and that company supervisors had con-ducted an extensive, persistent,and repetitive campaign to discourage union activitiesamong the employees'.More specifically the Trial Examiner found that in manyinstances supervisors illegally interrogated employees,threatened them with reprisalsin their employment-including discharge-if they persisted, promised to close theplant in the event the Union prevailed, and in other ways intimidated them illegally.The third case-the proceeding with which I am concerned-rests upon a com-plaint alleging that the Respondent discharged David Henegar on September 15, 1962,because of his prounion conduct,and Robert Wright, on October 30,1962, because hehad testified at the hearing in the earlier case and to put an end to his union activitiesamong the employeesAt the hearing before me evidence was introduced bearingdirectly upon the facts surrounding the discharges of Henegar and Wright;there isalso some evidence intended to reveal the Respondent's illegalmotivation in theirreleaseAt the moment of their discharge these men were not told that their pro-union sympathies were the reason for the Respondent's action; and,of course, theRespondent denies any improper motive.The General Counsel made clear on therecord, however,that to support the ultimate allegations of this complaint withrespect to Henegar and Wright, he relies not only upon the evidence adduced here,but also upon the facts as revealed in the transcript and exhibits of the hearing inCase No. 5-CA-2207, and as found by Trial Examiner Mullin. In assessing thetotal pertinent evidence for the purposes of deciding whether the critical complaintallegations are warranted by the preponderance of the evidence,I shall thereforeconsider both the evidence offered before me and those facts found in the precedingcaseA. The discharge of David HeneearThe question whether Henegar was discharged for cause or because of the Respond-ent's general union animus is intimately intertwined with an issue of credibility ap-pearing between his testimony and that of his foreman,Walter Arthur,supported inpart by another supervisor named Holland.During his last day at work-he wasa night-shift man-Henegar had words with the foreman.If Henegar is to be believedhe said nothing out of the ordinary,simply reiterating an old complaint that the fore-man was "riding"him unduly,and generally making his employment difficult.If thetwo foremen testified credibly instead,Henegar let loose a flow of vile profanity athis supervisor in the middle of the work floor and threatened him with physicalviolence.The Respondent advances this act of gross insubordination as the provok- BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.275ing cause of the discharge.The General Counsel insists Henegar did not misbehave;his view of the case is that the Company simply did not want Henegar in the plantany more because he was an active union supporter.There is no alternative con-tention that even assuming Henegar did behave offensively on that occasion the Re-spondent seized upon the incident only as a pretext to get rid of him, and that, butfor his known prounion sentiments, the incident would have been overlooked.Henegar was released on September 15.Two weeks earlier he had acted as theUnion's observer at the election.Before that he had widely solicited union authoriza-tion cards among the employees, succeeded in obtaining 30 or 35 signatures, and turnedthe cards over to Snyder, the Union's International representative.He testified thatsometime in June, Arthur, the foreman, asked had he heard about the Union, werethere any complaints by the employees, who were the active protagonists, and wouldHenegar report to the foreman anything he might hear.He went on to relate threeother conversations with Arthur, who used to call him into the office to discuss thequestion of the Union.Arthur said that unions "cause nothing but hardship andtrouble and cause families to even break up," and asked how did Henegar feel aboutit now.A week before the election, still according to Henegar, Arthur said he knewHenegar's mind was made up but that he wished to "straighten him out," and askedhad he heard of the plant manager's speech about plants closing down on accountof unionsArthur denied having asked Henegar how he or others felt about the Union, or tokeep him advised of union activities generally.He admitted, however, that he dis-cussed the Union with him, that he called Henegar into the office for this purpose,that he told Henegar of his antiunion views, that he talked to him of certain pro-union leaflets that were being distributed, and that he knew Henegar favored theUnion.These admissions by Foreman Arthur, as well as the more explicit wordsattributed to him by Henegar but which the foreman denied, are completely consistentwith the pattern of conduct of a number of other supervisors as found by Trial Ex-aminer Mullin on the basis of the evidence taken in the earlier complaint proceeding.That record reveals a clear and studied overall company plan to have many of itssupervisors engage in exactly the kind of illegal interrogation and intimidation which,according to Henegar, Arthur used in his efforts to dissuade this employee from hisprounion resolve.I credit Henegar on the subject of these conversations with theforeman, and I find that by such conduct, Arthur committed violations of Section8(a) (1) for which the Respondent must be held responsible.During the night shift of September 13 and 14, Henegar made a mistake in hiswork which triggered the chain of events leading to his discharge. In steaming asupply of yarns-valued at several hundred dollars-he failed to make a certainelectrical connection required for wet steam, with the result that the yarn was proc-essed only with dry steam.The testimony shows that while corrective measurescan be taken for such errors, the resultant product in most instances cannot be usedas or;ginally intended.Henegar conceded this was a serious mistake.When he reported for work at the start of his shift the next evening at 11 p.m.,on September 14, he was called into the office of Thomas Hill, the general overseerof the department, who, in the presence of Arthur, reminded Henegar of a previousmistake he had made, stressed the seriousness of his last error, and said he wouldoverlook it this time but warned him to be more careful in the future.When Henegarleft the office Arthur assigned him to select defective yarns that had been producedduring the preceding shift so that they might be brought to the attention of theproper supervisors.Apparently Henegar misunderstood the instructions, and Arthurin a short time told him to hurry along the work, and then to leave it altogetherand proceed to his regular duties.Henegar said he was selecting the yarns as he didin order not to "catch hell" the next day.As Arthur walked away Henegar hastened after him down the aisle.Henegarand Arthur gave conflicting testimony as to what Henegar said at that moment andshortly thereafter.According to Henegar all he said was "Why didn't he get offmy damn back," and "he [Arthur] just stood there and looked like he was stunned."Forthwith Arthur told Henegar to go home, Henegar asked whether he was "fired,"and the foreman replied, "No, you're not fired, come back tomorrow night at 11o'clock and IT let you know if you have a job." Arthur accompanied Henegar tothe gate to let him out, and there, still according to Henegar, as he was leaving,he said that if Arthur was "going to keep on riding people and pushing them, thatsomebody was going to knock his big head off his shoulders."In contrast, Arthur testified that when Henegar first caught up with him down theaisle,he said, "Why don't you get off my back." The foreman asked, "What'swrong with you, David?" and Henegar then cursed him in extremely vulgar lan-7 2 7-0 8 3-6 4-vol.144-19 276DECISIONS OP NATIONAL LABOR RELATIONS BOARDguage(which I find unnecessary to repeat here).Arthur said he then told the em-ployee to go somewhere to cool off and then return to his work. Again Arthur walkedaway and 25 feet or so further Henegar again caught up with him and continuedto berate him in street gutter language.At this point Arthur told him to go home,that he was not discharged, but that when Henegar returned the next night the matterwould be decided.As the two of them walked out of the room toward the exit,they passed Henegar's brother, and, as Arthur continued to testify, Henegar, speak-ing to his brother,again referred to the foreman aloud in offensive language.Whenthey reached the gate and Henegar was outside, he again spoke offensively toArthur and invited him outside: "You lunk head s- o- b-, if you'll juststep outside this gate, I'll just beat the damn hell out of you."There was no love lost between these two men. The foreman wanted the em-ployee to report on the union activities of his fellow workmen; instead Henegar be-camethe union observer at the election.Henegar felt that after the election Arthurset out to make life in the plant unpleasant for him, and in some respects the testi-mony as a whole supports his complaint.The work in this plant is a continuousoperation and the employees eat, smoke, and otherwise take rest breaks whenevertheir duties permit, with the rule of the Company in theory allowing 35 minutesper 8-hour shift for all these purposes.Management representatives insisted at thehearing that 15 minutes of this time is always used for cleaning up at the end of theshift and about 20 minutes for lunch. It is clear, however, that additional breaksfor smoking or for the restroom are also taken.Henegar said that after the electionArthur attempted to limit him and two other employees to only 10 minutes forlunch.Arthur denied this and insisted all he said was that the breaks should belimited to 10 minutes each. I do not believe him, else the entire asserted scheme of35 minutes total allowable personal time becomes meaningless.Henegar also testi-fied generally that Arthur gave him"more work than I could do," inspected hisproduct more than in the past, "found something wrong all the time," and spoketo him "with a tone of voice that I wouldn't care to hear."Whether the basis forHenegar's resentment was real or fancied,therefore,it is clear that he felt deeplyantagonistic toward the foreman.Given the resentment accumulated in Henegar by September 14, the criticism byhis supervisors on that very evening,the degree of misbehavior appearing by admis-sion in his own testimony, and a certain amount of corroboration of Arthur's storyfound in the testimony of other witnesses,I can only conclude that the foreman'sversion of the total incident that night is the more reliable of the two.Overstreet,another employee,testified that he saw Henegar walk after Arthur and heard himtell the foreman to stay off his "damn back"; Overstreet added he recalled no otherbad language.On cross-examination he said that when,before the discharge, Hill,the overseer,asked what he knew of the incident,he,Overstreet,toldHill thatHenegar had"cussed"the foreman,and later,in relating the eventto the LaborBoard attorney, he recalled that Henegar had "cursed" Arthur.Two other employ-ees,Charlotte Pagans and Shirley Patsel,said they too saw Henegar walk hastilyafter the foreman and heard him raise his voice while talking to him.EmployeeAudrey Short testified that during the same evening Henegar said to her "he wasgoing to knock hell out of W. J. [Arthur] before the night was over."And finallythere is the testimony of Holland,another supervisor,who accompanied Arthur andHenegar to the gate;Arthur had called Holland to go with him when Henegar wasabout to leave.Holland testified that Henegar spoke offensively as they all walkedto the gate and again from outside the gate, where he also invited Arthur outsideto fight.The incident was discussed the next day by Hill and Arnold,the plant manager,and it was decided to discharge Henegar.Because the night shift was not scheduledto operate that evening,he was called by telephone and at 4 p.m., when he arrived,he was released.Had Henegar said no more than a "damn"or a "hell"the nightbefore, it is unlikely that the Respondent would have seized upon such a pretext todischarge the man.The record as a whole shows that such expletives are not un-usual among both employees and lower supervisors.More important,had manage-ment been predisposed to get rid of him for cause in any event,itwould more likelyhave done so the night before,when Henegar'smistake furnished what was ostensibly,at least,a much more plausible ground than just"damn"or "hell."On the basisof the testimony I heard,and on appraisal of the demeanor of all the witnesses,I find that Henegar did use very abusive and offensive language to his superior inhearing of other employees,and threatened to injure him bodily, as Arthur testified.I do not think the foreman would simply have stood"stunned,"as Henegar himselftestified,if all he had heard was the word"damn." BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.277Does the preponderance of the evidence as a whole-including the factual findingsmade in CaseNo. 5-CA-2207-warrant a conclusion that Henegar was dischargedbecause of his union activities and in order to discourage them? I think not.The clear union animus of the Respondent has a direct pertinence here. ForemanArthur's attempt to prevail upon Henegar to spy upon the union activities of otheremployees,his illegal interrogation and the consistency of such conduct with thewidespread pattern of other illegal statements and threats made by other supervisorstomany employees throughout the plant,followed by Henegar's deliberate refusalto be intimidated and his decision to act as the union observer instead, logicallysuggest that the Respondent would continue its course of conduct by both harassinghim and eventually discharging him to curb his union activities.Balancing theseincriminating facts, however, are Henegar's gross misbehavor in the plant and themore immediate sequence of events,with the discharge following precipitouslyupon the incident.As stated above, the General Counsel rests his case squarelyupon the contention that Henegar did not misbehave,and insists there existed noadequate legal basis to explain the discharge.He does not advance the alternativetheory that even if Henegar did offensively berate the foreman in hearing of otheremployees the Respondent would have ignored the offense but for the man's persistentattitude towards the Union.Nevertheless,in his brief the General Counsel obliquely insinuates that perhapsArthur's harassment,or riding of Henegar during the 2-week period after the election,was planned to provoke the very outburst which management later advanced assufficient cause for discharge.The briefstresses the foreman's apparent vacillationin his orders to Henegar to select defective yarns, and the criticism that the em-ployee was devoting too much time to it,and then says:"All that transpired there-after was the result of Respondent's repeated goading." Implicit in this assertionis the thought that an employee's outburst,however offensive,ifprovoked by theemployer'sdeliberate annoyance of the man, must be disregarded,just as, in aproper case,his deliberate quitting is sometimes viewed as a constructive,illegaldischarge instead.And, conceivably,when the record as a whole convincingly showsan overall plan to create an excuse to discharge a man, and to bring about a super-ficially intolerable situation, such a conclusion might be fully warranted.The weak-ness of that argument here, however, stems from the fact that the more disturbingirritation to Henegar that night seems to have been the reprimand he received at thehands of the general overseer,after Foreman Arthur had reported the error onthe steaming machine the night before.And that warning,on Henegar's own ad-mission, was not fabricated.Moreover,if it can be said that the entire goading ofHenegar, even assuming that such it was, by Arthur,was to bring about a colorablepretext for discharge,the serious mistake Henegar made presented the Respondentwith a much more plausible ground for such final action.Instead,stillwith knowl-edge of Henegar's union activities,theRespondent overlooked that incident andforgave him.But such leniency,in the circumstances,is inconsistent with anypervasive design which the General Counsel would now attribute to Arthur and toHill.Henegar's discharge gives reason for pause,but, suspicion apart, I cannot saythat the evidence as a whole supports the complaint allegation as to him.I shalltherefore recommend that the complaint be dismissed in this respect.B. The discharge of Robert WrightWrightwas a smash hand whoseworkrequired him to circulate among about240 looms in the weaving department.He had been an employee for 6 years,progressed in his pay from$1.23 to$1.40 per hour, and a month before his Octo-ber 30 discharge had been transferred to Foreman Johnson's section because of hisgreater experience as a smash hand.Wright favored the Union and took steps to assist its campaign.He signed anauthorization card himself and successfully solicited four or five additional signatures.He wrotethreeprounion leaflets fordistribution,participatedin the preparation ofthe LittleJasper cartoons intended to arouse interest in the Union,and used a bul-letin board in his uncle's welding shop for posting union notices and attracting addi-tional employee signatures.In the Respondent's plant he photographed two pictureswhich management had put on display-one showing a plant in operation and theother anabandonedclosed factory.The legendappearingread: "TheUnion oftenmakes the difference between these two pictures."On October16, 1962,he testified in CaseNo. 5-CA-2207in support of the com-plaint;he related how he had taken that photograph and how his foreman,Tillotson,had called him into the office to discussWright's union activities. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent, of course, knew of Wright's activities on behalf of the Union.Tillotson admitted that at or about the time of the election he interrogated Wrightabout his union sentiments, and asked whether the Little Jasper notes about theplant belonged to him.According to Wright, Tillotson did more than this; he alsosaid he felt Wright had something to do with union cards being distributed, that hethought Wright was "pretty strong" for the Union, and that he was "in the middleof a hornet's nest."Wright also testified that shortly after this conversation, butstill before the election, Tillotson said to him: "I can't fire you now, but I'll fire youwhen the election is over."Tillotson denied some of Wright's testimony, includingthe remark that he would fire him after the election; he did not otherwise contradictany of the other above quotations attributed to him by Wright.Wright's versionof his talks with Tillotson comport fully with the consistent pattern of illegal in-terrogation and coercion practiced by many supervisors in the plant, includingTillotson himself, as found by Trial Examiner Mullin. I credit Wright in this respect.On the afternoon of Sunday, October 28, there was a union meeting in a hall inRoanoke; Wright attended.When he reported for work at 11 p.m. for his nightshift,Foreman Johnson engaged him in conversation.Wright's testimony is thatthe foreman asked had there been a good crowd at the meeting, and when Wrightasked how did Johnson know about it, he replied he had ways of finding out. Johnsonalso asked, according to Wright, why was Wright "sticking his neck out for somebodyelse," and added he was "sticking [his] nose into something [he] didn't have nobusiness to."Johnson explained this conversation as follows: he learned of themeeting and somebody had reported to him that Wright had been present and "wasgoing to get some of the fellows to sign up down at the plant."He approachedWright at the smash board-"where he works"-and engaged him in conversation"somewhere around 20 or 25 minutes."He started with "I hear you were at theunion meeting"; he recalled saying: "I don't see why you stick your neck out likethat."He said he did not remember asking what Wright thought about the Unionbut that the man did explain why he favored it.Beyond this, Johnson explained thelong discussion simply with saying that he cautioned Wright not to "interfere" withthe employees.He did not tell Wright of any complaints by other employees aboutany "interference."Johnson closed his comments respecting this conversation withsaying that he called almost all his employees into his office to tell them of his op-position to the Union.During the night shift on October 30 and 31, Wright was called to the officewhere Johnson discharged him.He was told to report the next day for his paybut insisted upon being paid immediately.The men proceeded to the office ofO'Shields, the general overseer of the weaving department, where Wright was givenhis final paycheck and asked to sign a separation slip which stated he was discharged"for interfering with other workmen."He refused to sign.As set out above, the complaint alleges that Wright was discharged because theRespondent wished to curb his union activities.The Respondent denies this to havebeen its motivation; it asserts instead that Wright's activities in the plant interferedwith the work duties of other employees and that what it really found objectionablewas such interference with production, as distinguished from interference with itsown campaign, to convince the employees to stay out of the Union.At the momentof discharge Johnson said to Wright he was being released for "interfering with thepeople on the job."At the hearing he formally gave as his reason: "For interferingwith the other employees."He never called Wright's attention to any written plantrule he was charged with violating, but on the witness stand stated unequivocallythat he did have a rule in mind and that this was the only rule he knew of and which,in his view, Wright had violated.This shop rule has long been posted on the bulletinboard, and reads, in pertinent part: "Abusive or threatening language, fighting, inter-ference with fellow workers, horseplay, and other objectionable or unsafe conductwill not be allowed."There is no contention that Wright violated any no-solicitation rule, either duringor outside of working hours.There is no contention that talking-at any time,either at the machines or away from them-was against the rules. Indeed, theclearest thing shown by the record is that everyone, rank-and-file as well as supervi-sors, exercise complete freedom to talk with others in the plant, and that the verysystem of personal time allowance, as well as the nature of the work of most ofthe employees, permits such freedom.Foreman Johnson, who found fault withWright and initiated the decision to discharge him, said there is no rule in the plantabout not talking.And Wright's earlier foreman, Tillotson, said "You can talk topeople.That's one thing that the Company is very liberal with, letting people talk."While testifying, Johnson and Tillotson, Wright's immediate supervisors, kept say-ing that Wright had "interfered" with employees, that they saw him "interfering,"and that they as well as General Overseer O'Shields had received reports of Wright's BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.279"interfering"activities.This was a repetitive refrain in conclusionary phrases.Thedirect evidence, of what they in fact saw, what was in fact reported to them, and whatin fact took place between Wright and the employees produced by the Respondentto prove the asserted "interference," does not support the contention that Wright'sactivities hampered production, kept people from their work, or in any way interferedwith whatever other employees were doing when he talked to them. Instead, whatitdoes prove affirmatively is that he talked union-but no more than any othersubject was spoken among the employees-that all any employee ever reported toothers was the subject matter of which Wright talked, and that all the Respondentwas really concerned with was the subject in which Wright was interested and notthe manner or means in which he discussed it.Wright said that between the time Johnson spoke to him for perhaps 25 minuteson Sunday night concerning the Union and the time of his discharge two shifts later,he spoke to only two employees during working hours and asked each of them to puthis name and address on a slip of paper which he gave them; he told these two menthat the information was desired so that the union representative could call uponthem at home to explain the advantages of union activities.He did not know thenames of these two persons.Wright insisted the talks did not take over a minuteor two in each instance.Foreman Johnson started by saying he saw Wright interfering with RonnieMcGuire, a weaver, in one of the aisles.He said, however, that he was "from 25to 50 yards" away and did not know what was said. Then he added that he reallydid not know that Wright interfered with McGuire, but that his impression, and histestimony, was based upon only what McGuire later told him Johnson went onto testify that the next evening, on the Monday night shift, Mike Robertson, anotherweaver, reported that Wright had "bothered" a young employee, trying to obtainhis name and address.Again, he did not see anything himself.First he said therewas no mention of any union, later he said Robertson did tell him Wright had askedthe other workman to give his name for purposes of union solicitationRonnie McGuire was the first witness produced by the Respondent to prove thatWright "interfered" with employees.McGuire told of how, as he walked along anaislewhere Wright was working, Wright started talking to him. In relating theincident,McGuire found occasion to say that Wright physically restrained him frompassing, that "I just sort of put my hand on his shoulder and went on around him."The intended import of McGuire's testimony-that Wright prevented him from per-forming his duty-is lost entirely in the light of the many other things that he alsosaid.He detailed that he stayed there "from 5 to 10 minutes" listening.All thistime, he said, he could have walked around the loom up another aisle, but did not."Q. How was it you didn't go on and get your cut of cloth?-A. Well, I just wantedto see what he had to say, you know." He said that "up to a point" he stayed vol-untarily.And finally: "Q.Was he trying to deliberately block your path?-A. Well,I can't rightfully say about that, I don't know.But he was talking to me."Of greater significance, in its pertinence to the issue respecting Wright's discharge,isMcGuire's testimony of why he reported the incident to Foreman Johnson andwhat he told Johnson. Johnson said this was one of the principal incidents of inter-ference with work reported to him. But it appears instead not only that Wright didnot interfere with the other man's duties, but also that McGuire said no such thingto the foreman.Why did McGuire tell Johnson about it at all? "I thought it wasthe right thing to do. I was a Company man," and he explained that by "Companyman" he meant "I wasn't for the Union." There is not a word throughout McGuire'stestimony of his complaining to Johnson about interference with his work, or ofbeing compelled to do a thing against his will.The only point he made to John-son, both that evening and when management spoke to him about this the next nightfor more details, was that he did not like the subject matter of Wright's comments.He admitted that others have talked to him at work about other matters, but that henever reported any other conversation to his superiors.Another man approached by Wright for name and address was Martin, also aweaver.LikeMcGuire,Martin said that Wright "interfered" with him, "shookhim up," approached him "in a pushing manner." Again, however, his more preciseanswers to questions added up to no more than the fact Wright asked for his nameand address, and that Martin does not like unions and is displeased when asked totake an interest.AfterWright had spoken to him, Martin asked another weaverwho Wright was, and proceeded with his work undisturbed. Sometime later, whenForeman Holland started talking to him about some other assignment, he said he was"shook up" because "the boy presented me with a union card out there."He didnot go out of his way to report anything to management and he said nothing aboutany interference with whatever he was doing.More than once, when asked to state 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDprecisely whatWright said to him, and what really took place, he made it plainthat the total incident consisted of no more than Wright's asking him to put hisname on a piece of paper and that he refused: "Q. Did either of you say anythingmore after this?-A. No, sir, he stood there a moment, and as I turned and walkedon off, he went down the other way." Had Wright's invitation caused him to stopwork at all? "A. Well, let's say I didn't exactly stop. I stepped back and glanceddown and started to go again, but it interfered with me, you know . . . if you wantto know the truth about it I don't care nothing about the union. I worked with aunion, belonged to a union, for 3 years.That's my point of view. I just don't carenothing about a union."Henry Short, another weaver, said Wright approached him too, on Sunday eve-ning, and gave him a card to sign and return.He put it in his pocket and saidnothing.LaterWright asked had he signed, and he said no and tore the slip andthrew it away.He mentioned the fact to McGuire as the two smoked at the smokingbench, but never brought it to the attention of any supervisor.He went on to relatethat the next evening Tillotson asked him about all this; then he said the whole thinghappened the night Wright was discharged; lastly he said Tillotson first spoke tohim, and he thus reported the incident after Wright was discharged.Again, Shortalso said it is not unusual for employees to speak to him, and him to them, aboutsubjects other than working, but that what bothered him on this occasion was thatWright spoke about the Union.These were the incidents of interference which Johnson said led to his recom-mendation that Wright be released.On Sunday evening he told Wright he had"no business sticking his nose" into union affairs.On Monday he considered Mc-Guire's story sufficient to warn Wright against "interference."On the next succeed-ing shift the Martin conversation became cause for discharge.None of the incidentsamounted to interference in any real sense.None was reported to management as"interference" and none of them differ, in terms of time consumed or effect uponwork duties, from conversaitons that occur constantly throughout the plant and which,as the record clearly shows, are often initiated by the supervisors themselves.Allthat distinguished these talks from the many others is that they were about theUnion and were started by Wright, instead of by Johnson, or Tillotson, or any of theother foremen who, as this and the record in Case No. 5-CA-2207 show, engagedin a continuous campaign of talking to the employees during working hours in aneffort to defeat the union campaign.At one point Johnson spoke of discharging Wright because of three incidentsreported to him-McGuire, Martin, and Robertson.Whether by the "Robertsonincident" he meant the fact Robertson reported the McGuire talk, and thus onebecame two, or whether he meant to speak of a conversation between Robertsonand Wright, Johnson did not explain.Clearly he was deliberately trying to aggravatethe supposed misbehavior of Wright, because Robertson also testified, but afterJohnson did.Robertson said that some time a week or two before October 30,Wright started talking to him while the two were smoking on the smoking benchduring a break.Wright asked Robertson to discontinue his contribution to theUGF; Robertson refused and took offense at Wright's language, or manner.A littlewhile laterWright passed Robertson at work and apologized, saying he meant nooffense.Apparently he resumed his attempt to persuade Robertson to his point ofview.Robertson told Johnson about this then and there.Like other witnessescalled by the Respondent, Robertson stated the conclusion that Wright "interfered"with him.However, both his and the foreman's version of what Robertson reportedis that all Robertson complained of was Wright's view of the propriety of contribut-ing to the UGF. He did not say to the foreman that there had been interferencewith his duties.Robertson said his reason for telling Johnson about it was ". . Ijust didn't want any trouble out of it. I mean, if Wright wanted to stop his, thatwas his right, but I didn't want him to bother me with it. I figured I had my ownopinion about it."Robertson also added it is not unusual for employees to talkto him while he is at work.Finally, Lipscomb, a smash hand, testified like Robertson about Wright's requestto him to discontinue UGF contributions.He said that sometime during the last2 weeks of October Wright talked to him 4 or 5 minutes on the subject, that they"talked back and forth," that he disagreed and that he, Lipscomb, "just walked off."Because the men later discussed the UGF question generally, be later told Johnsonabout this: "I didn't mention Wright's name. I said had be heard anything about it.He said no, why, and that's when I told him Wright asked me last night to stop minethat he was going to stop his.that's all that was between us "say I was complaining." BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.281Foreman Johnson learned that Wright planned to try to persuade other employeesto his union views.His extended talk with him immediately after the Sunday unionmeeting, in which he said the employee had no business "sticking his nose" into unionbusiness, was a virtual admonition to stop it.Wright continued nevertheless.He didnot interfere with anyone's work; he talked to a few people, not too long, just asemployees are always talking among themselves during working hours in this plant.Johnson himself thought nothing of keeping Wright in conversation with him 20 to25 minutes, as he testified, "where he works," while trying to persuade him to abandonthe Union.This too was during Wright's working time and I can hardly hold that theforeman intended to, or in fact interfered with whatever Wright was supposed to bedoing then.And so with the many occasions during the preelection campaign whenany number of supervisors called employees into the offices to discuss union activitieswith them, always during the round-the-clock working hours.These conversationsalsomust not have interfered with work duties.Why then was Wright singled outfor discharge from among all other employees who talk in this plant? He had neverbeenwarned of the danger of discharge for talking to others. Johnson said thatduring the 23 years he worked there no other employee had ever been dischargedfor such conduct. I think that, viewing the record as a whole, the preponderanceof the evidence requires the conclusion that Wright was released because he persistedin his prounion activities and to discourage them.The Respondent's strong unionanimus is clear; it resorted to repeated illegal interrogations and threats to implementits resolve.The discharge came immediately upon Johnson's warning based on theunion meeting.The asserted economic basis to explain the discharge fails of support-ing evidence. I can reach no other conclusion but that it was Wright's interest inprevailing upon others to join the Union which the Respondent viewed as interference.I find that by discharging him the Respondent violated Section 8(a)(3) of the Act.I also find that Johnson's statement to Wright that he had ways of knowing aboutunion meetings, and his statements that the employee should refrain from unionactivities, created the impression of surveillance and constituted a threat, each a sep-arate violation of Section 8(a) (1) attributable to the Respondent.Moreover, I holdthat Foreman Tillotson's interrogation of Wright, and his statement that the employeewould be discharged after the election constituted further unfair labor practices inviolation of Section 8 (a) (1) of the Act.The complaint also alleges that the discharge violated Section 8(a) (4) of the Act.This allegation rests on the fact that Wright had testified in the preceding case 2 weeksbefore.Wright's appearance as a witness in support of the earlier complaint is, ofcourse, cumulative evidence of his union activities and of the Respondent's knowl-edge thereof. I cannot say, however, that the evidence supports a specific finding thatthe Respondent discharged him for such reason, apart from any other of Wright'sunion activities. In any event, the remedy would be the same. I therefore make nofinding of violation of Section 8(a) (4).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations as set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYAs usual, in view of the unfair labor practices that have been committed, the Re-spondent must be required to take appropriate remedial action in order to dissipate thecoercive effects of its illegal actions.The discharge of Wright because of his unionactivities can only be undone by reinstatement to his previous employment togetherwith payment of whatever loss of earnings he has suffered in the interim in consequenceof the discrimination against him, with interest at 6 percent per annum.When he was called to the office in the middle of his shift, without advance noticeand summarily discharged, his first reaction was to demand his money. He insistedand Vaughn, the office manager, was called.Vaughn prepared Wright's final checkand filled in a form separation slip which stated that Wright had been released "forinterfering with other workers"; at the bottom of the slip there also appeared aprinted statement saying that by his signature the employee agreed with the correc-ness of the stated reason for discharge.Wright was given his check and asked to signthe slip.He refused, asked to see it, and put it in his pocket.Asked to return it, hedid not want to part with itTo satisfy him, he was offered a copy of the slipfor himself; for this purpose Wright, Foreman Johnson, Vaughn, and O'Shields, thegeneral overseer, proceeded into an office where there was a duplicating machine. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter he was convinced the machine could produce the copy, Wright gave up the sliphe held and a copy was made. Before anything else happened, O'Shields placedboth the original and the copy in his pockets and told Wright he could have neither.The three company supervisors all testified that at this point Wright became incensedand seized O'Shields' wrists in a fit of anger.They said he also threatened that ifsome day he were to meet O'Shields or Johnson in the street he would assault them.Wright denied categorically that he touched anyone in that room or that he voicedany threat at all.Whatever occurred at the moment of Wright's irritation, first at being asked toconfess, in writing, misconduct which he knew he had not committed, and then atbeing tricked into parting with a useless form which he reasonably believed might havehelped vindicate him later, has nothing to do with his discharge, or with theRespondent's motivation in firing him.All this occurred after he had been releasedand paid off. Indeed, counsel for the Respondent did not advance at the hearing anyreason for having the company supervisors testify on this matter at all; he did notfilea brief and therefore the record stands barren of any contention concerning it.By implication, however, I assume that the Respondent's purpose must have been, asitcould only be, an argument that Wright's indignant outbrust, and the fact thathe momentarily held O'Shield's hands, now disqualifies him from any reinstatementrights and, in consequence, must serve as sufficient cause to permit the Respondentto enjoy the fruits of its clear unfair labor practice. I do not believe that whathappened at that moment was so serious a matter as to warrant departure from theBoard's normal remedial order.O'Shields had his hands in his trouser pockets, with a copy of the slip in each one.Despite Wright's denial, I do believe the concerted testimony of the three supervisorsthat he reached over and grabbed O'Shields' hands at the wrists in anger, for a fleetingmoment held them, and, as he left, even exploded in some kind of menacing words. Ido not, however, credit as gospel the details of the supervisor's description of Wright'sbehavior.That they were attempting to color the facts so as to put Wright in themost unfavorable light is shown both by their varied stories of the incident, and bythe tenor of the supervisor's testimony on this record generally. Johnson said Wrightheld O'Shields "3 or 4 minutes or seconds." O'Shields said it was "15 or 20 seconds";Vaughn, after him, repeated the exact phrase.All three of them said that whileWright held his hands on those of O'Shields none of them moved or said anything.This certainly could not have been 3 or 4 minutes. But even 20 seconds cannot beexplained, with the other two men saying and doing nothing.More likely, and whatI really believe is the fact, Wright did not have his hands on O'Shields' wrists morethan 3 or 4 seconds, as Johnson also said. And he quickly thought the better of itand realized his error.The supervisors did not agree on what Wright said to O'Shields when he reachedover and held his hands to his pockets.According to Vaughn he said, "Give methat paper and give it to me now." Johnson would have it that as he seized O'Shields'wrists,Wright was "using very profane language, cursing." But O'Shields, the centralfigure of this incident, was sure Wright said not a word in that brief moment of frustra-tion.Again I can only see in all this a studied attempt by these witnesses to build upthe incident far beyond the realities.They also testified that as he was leaving immediately thereafter Wright threatenedto assault O'Shields and Johnson if he should meet them outside the plant.Againthe most violent and abusive phrases were put in Wright's mouth by Johnson, his fore-man.But this was the man who had put the finger on Wright because of his unionactivities, and whose request that Wright spy on other employees had been flouted.I am convinced, on the basis of all the testimony given by Johnson and O'Shields,that they were pursuing an overall plan to remove Wright from the plant and to keephim out. In these circumstances I doubt their details of Wright's language is trulyreliable.I am satisfied, however, that Wright did give vent to resentment at beingdenied at least a copy of the slip he wanted and did explode with some kind of threatagainst O'Shields and Johnson.And it was the supervisors who provoked him. There was no reason for greatconcern over Wright's desire to keep the slip in the first place. It was only an un-signed form and another could have been filled out in its place with no trouble at all.The very fact of asking him to sign such an incriminating paper necessarily arousedhis resentmentAnd he had basis for worrying, for in the earlier hearing, in CaseNo. 5-CA-2207, a similar separation slip was used, unsuccessfully, to contradict thetestimony of another employee who had also been separated under questionablecircumstances.O'Shields said at the hearing that no one ever asked Wright to signthe slip.He insisted that all he did was place it before Wright. "Q. Did you want him BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.283to signit?-A. I do not. Q. You asked him to sign it did you not9-A. I asked himwas he going to sign it." O'Shields impressed me as a very intelligent man; I do notbelieve he could seriously have expected that Wright would himself want to sign sucha document.This sort of hair-splitting,suggestingamost illogical explanation,hardly serves to make the overseers' story of Wright's conduct a convincing one.I by no means condone Wright's fit of anger, especially the liberty he took, albeitonly temporarily, of putting a hand on one of his supervisors. I think in fairness,however. that the total situation of the moment must be considered.He had justbeen discharged without advance notice after 6 years of satisfactory work, he knewthe Company's real objective was to put a stop to the union campaign and not topunish him for any misbehavior, and he had just been asked to confess to misconductof which he was not guilty. It must be recognized, as the Board has held, that"tempers are aggravated and attitudes hardened in the stress and strain of hotlycontested labor disputes." iThe question to me is not whether an employer coulddischarge a workman, be he for or against a union. on the ground of such an incident;he certainly may.Wright had already been discharged, and the illegal motivationis clear and has been found.The question here, as sometimes phrased, is whetherhis act was of so reprehensible a nature as to render him unfit for further employmentwith this Company.More fundamentally, perhaps, the true consideration is whetherhis conduct on that one occasion ought to outweight the paramount importance ofeffectuating the policies of the Act by remedying unfair labor practices committed.In this instance, the illegal discharge of Wright constitutes the third of a series ofunfair labor practice cases against the Respondent involving this very plant.SeeBurlingtonMillsCorporation (RoanokeWeaving Plant),102NLRB 252, andTrial Examiner Mullin's Intermediate Report and Recommended Order in Case No.5-CA-2207.2All things considered, therefore, I do not believe the incident sufficientreason for now overlooking the premeditated act of the Respondent in removingfrom its employee complement a very active and outspoken union adherent 3 I shalltherefore recommend the usual reinstatement and backpay order against theRespondent.In view of the nature of the unfair labor practices committed, the commissionof similar and other unfair labor practices reasonably may be anticipatedI shalltherefore recommend that the Respondent be ordered to cease and desist fromin any manner infringing upon rights guaranteed to its employees by Section 7 oftheAct.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAWIBurlington Industries, Inc., VintonWeaving Company Plant, is an employerwithin the meaning of Section 2(2) of the Act2TextileWorkers Union of America, AFL-CIO, is a labor organization withinthemeaning of Section 2(5) of the Act3.By discharging employee Robert E. Wright, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.4By the foregoing conduct, by Foreman Arthur's interrogation of employeeHenegar and Supervisor Tillotson's and Supervisor Johnson's interrogation of em-ploveeWright concerning the union activities of these employees, by ForemanArthur's request to employee Henegar and Supervisor Johnson's request to employeeWright that these employees report to management concerning the union activitiesof other employees, by Supervisor Tillotson's statement to employee Wright thathe would be discharged after the election, and by Supervisor Johnson's statementto employee Wright that the supervisor had ways of learning who attended unionmeetings, the Respondent has interfered with, restrained, and coerced employeesin their rights guaranteed in Section 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.5The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.'National Furniture Manufacturing Company, Inc,134 NLRB 8342 See alsoClevelandWoolens,a Division of Burlington Industries, Inc140 NLRB 87,andBurlingtonMills Corporation,RandlemanHosiery Plant,82 NLRB 7513 Georgia Rua Mill,131 NLRB 1304, 1313. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the Respondent, BurlingtonIndustries, Inc.,VintonWeaving Company Plant, Roanoke, Virginia, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against its employees because oftheir exercise of the right to self-organization or to join labor organizations.(b) Interrogating employees concerning their union activities, asking employeesto report to management concerning the union activities of other employees, tellingemployees that they will be discharged for union activities, and telling employeesthat their union activities are under surveillance by management.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist any labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act, or to refrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a)(3) of the Act.2 Take the following affirmative action which is designed to effectuate the policiesof the Act.(a)Offer to Robert E. Wright immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges previously enjoyed, and make him whole for any loss of pay he mayhave suffered by reason of the discrimination against him in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze the amountof backpay due under the terms of this Order.(c)Post at its plant in Vinton, Virginia, copies of the attached notice marked"Appendix." 4Copies of said notice, to be furnished by the Regional Director forthe Fifth Region, shall, after being duly signed by the Respondent's representative,be posted by Respondent immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Fifth Region, in writing, within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepsthe Respondent has taken to comply herewith.5It is further ordered that the complaint be, and it hereby is, dismissed as to theallegation of unlawful discrimination with respect to David Henegar.' If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"In the notice. In the further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order."5In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in TextileWorkers Union of America, AFL-CIO or in any other labor organization, bydischarging or in any other manner discriminating against any employee in re-gard to his hire or tenure of employment, or in any other term or condition ofemployment, except as authorized by Section 8(a)(3) of the National LaborRelations Act. ATLANTIC RESEARCH CORP., DESOMATIC PRODUCTS DIV.285WE WILL NOT interrogate employees concerning their union activities, askemployees to report to management concerning the union activities of otheremployees,tell employees that they will be discharged for union activities, ortell employees that their union activities are under surveillance by management.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form, join, or assistany labor organization,to join or assist Textile Workers Union of America,AFL-CIO,to barga*n collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining orother mutual aid- or protection,and to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the National Labor Relations Act.WE WILL offer Robert E. Wright immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to his seniorityand other rights and privileges,and make him whole for any loss of pay he mayhave suffered as a result of the discrimination against him.All our employees are free to become,or remain,or to refrain from becomingor remaining members of any labor organization,except to the extent that this rightmay be affected by an agreement executed in conformity with Section 8(a)(3) ofthe Act.BURLINGTON INDUSTRIES, INC.,VINTON WEAVING COMPANY PLANT,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 707 NorthCalvert Street, Sixth Floor, Baltimore,Maryland, Telephone No. 752-8460, Ex-tension 2100, if they have anyquestion concerning this notice or compliance withits provisions.AtlanticResearch Corporation,Desoratic Products DivisionandInternationalUnion of Electrical,Radioand MachineWorkers,AFI,-CIO.Case No. 5-CA-2183.August 27, 1963DECISION AND ORDEROn May 6, 1963, Trial Examiner Paul Bisgyer issued his Interme-diate Report in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that it be dismissed, in its entirety asset forth in the attached Intermediate Report.Thereafter, the Gen-eral Counsel and the Charging Party filed exceptions to the Interme-diate Report and a supporting brief, and the Respondent filed a replybrief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in this144 NLRB No. 39.